DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 08/12/2022.  Claims 1-5 and 13-20 have been withdrawn.  Claims 6-12 are pending.  Claim 6 has been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 6-11 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt, U.S. Patent Application Publication 2018/0072430 A1 (hereinafter called Misfeldt), and further in view of Hon et al., U.S. Patent Application Publication 2020/0062414 A1 (hereinafter called Hon).
Regarding claim 6, Misfeldt teaches a method of operating a distributed propulsion system with thermal management, the method comprising:
operating a plurality of rotors (See e.g., FIGS. 6-7 elements 608a-608d; ¶ [0043]) individually driven by motors to produce a demanded thrust (See e.g., FIGS. 6-7; ¶s [0042]-[0043]);
sensing a motor temperature of each of the motors (See e.g., FIG. 1 elements 108a-108n; ¶ [0031]);
reducing a power output of at least one first motor of the motors in response to the motor temperature of the at least one first motor exceeding a temperature threshold (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]); and
increasing, in response to reducing the power output of the at least one first motor, a power output of at least one second motor of the motors to substantially maintain the demanded thrust (See e.g., FIGS. 3-4 & 7; ¶s [0033], [0035], & [0037]-[0038]); and
…
But Misfeldt does not teach wherein at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch.
However, Hon teaches at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch (See e.g., FIG. 2; ¶s [0026] & [0049]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt and Hon before him, before the effective filing date of the claimed invention, to modify the method of Misfeldt to include at least one of the reducing the power output of the at least one first motor and the increasing the power output of the at least one second motor comprises changing rotor pitch, as taught in the analogous art of Hon.  One would have been motivated to make such a combination to achieve the predictable result of providing adjustment of one or more propulsion assemblies to prevent engine/electric machine overspeed, as suggested in Hon (See e.g., Hon ¶ [0049]).
Regarding claim 7, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (Misfeldt See e.g., FIG. 5; ¶ [0041]).
Regarding claim 8, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches wherein the plurality of rotors are fixed pitch rotors and the motors are variable speed motors (Misfeldt See e.g., ¶ [0023]);
the reducing the power output of the at least one first motor comprises reducing motor speed (Misfeldt See e.g., ¶ [0035]); and
the increasing the power output of the at least one second motor comprises increasing motor speed (Misfeldt See e.g., ¶ [0035]).
Regarding claim 9, Misfeldt, as modified by Hon in the rejection of claim 8 hereinabove, further teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (Misfeldt See e.g., FIG. 5; ¶ [0041]).
Regarding claim 10, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches wherein:
the reducing the power output of the at least one first motor comprises changing rotor pitch (Hon See e.g., FIG. 2; ¶s [0026] & [0049]); and
the increasing the power output of the at least one second motor comprises at least one of increasing motor speed and changing rotor pitch (Hon See e.g., FIG. 2; ¶s [0026] & [0049]).
Regarding claim 11, Misfeldt, as modified by Hon in the rejection of claim 10 hereinabove, further teaches further comprising allowing an operator to override reducing the power output of the at least one first motor (Misfeldt See e.g., FIG. 5; ¶ [0041]).


Claim 12 is/are rejected under 35 USC § 103 as being unpatentable over Misfeldt as applied to claim 6 hereinabove, and further in view of Hon, and further in view of SHANG et al., U.S. Patent Application Publication 2020/0307811 A1 (hereinafter called SHANG).
Regarding claim 12, Misfeldt, as modified by Hon in the rejection of claim 6 hereinabove, further teaches the motors as set forth in the rejection of claim 6 hereinabove.
But, neither Misfeldt nor Hon teaches the motors are hydraulic motors.
However, SHANG et al., teaches the motors are hydraulic motors (See e.g., FIG. 4 elements 7 & 8; ¶s [0052] & [0059]).
Thus, it would have been obvious to the skilled artisan, having the art of Misfeldt, Hon, and SHANG before him, before the effective filing date of the claimed invention, to modify the method of the combined invention of Misfeldt and Hon to include the motors are hydraulic motors, as taught in the analogous art of SHANG.  One would have been motivated to make such a combination to achieve the predictable result of the hydraulic propulsion system offering a better opportunity for engine speed management, thrust control, and thrust vectoring than mechanical drive, as suggested in SHANG (See e.g., SHANG ¶ [0062]).
Response to Arguments
Applicant’s arguments filed 08/16/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
27 August 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644